Case 1:19-cv-11893-PKC Document12 Filed 02/19/20 Page 1 of 1

 

305 Broadway, 7th Fl.

Gaston Kroub, Esq.
Zachary Silbersher, Esq. New York, NY E0007
Sergey Koimykov, Esq. 212.323.7442
www. kskiplaw.com
gkroub@kskiplaw.com

KROUB, SILBERSHER & KOLMYKOV PLLC

 

 

 

 

 

 

 

 

VIA ECF a . February 19, 2020
Conference Adjourned
Honorable P. Kevin Castel From; __ _feb 27,2020
United States District Judge To: N Unik Ao, LOR at Jb: Wa mn
Daniel Patrick Moynihan 50 ORDERE ‘
United States Courthouse Roa
500 Pearl Street POKEVIN CASTEL™ |
New York, NY 10007-1312 yO US Os
Date:

 

Re: Vida Sense Innovation Ltd. v. Curtis International Lid.
Civil Action No. 19-cv-11893 PEC)

Dear Judge Castel:

Pursuant to Rule 1.B. of Your Honor’s Individual Practices, we respectfully request a
thirty (30) day adjournment of the Initial Conference, which is currently scheduled for February
27, 2020 at 10:45 a.m. as per this Court’s Order for an Initial Pretrial Conference. (D.E. 11).
Defendant Curtis is located in Canada, with no apparent U.S. office. Vida Sense is working with
a Canadian process server that has successfully effectuated service on Curtis in a recent patent
dispute filed in Texas. Vida Sense expects that service will be completed in short order.

Regarding consent to this request, Defendant has not responded to any of Vida Sense’s
communications to date. Those communications include Vida Sense’s emailing of the filed
complaint and related documents to the active email account of at least one Curtis executive, as
well as a second email enclosing this Court’s Order setting the Initial Conference.

The proposed extension date is March 26, 2020. This is the first request for an
adjournment in this case. There are no other scheduled dates that will be affected by this request
for an adjournment. Neither Defendant nor any counsel chosen by Defendant have responded to
Vida Sense’s communications to date.

We thank the Court for its attention and courtesy, and we are at the Court’s convenience
if there should be any questions.

Respectfully submitted,

/s/ Gaston Kroub

Gaston Kroub

KROUB SILBERSHER & KOLMYKOV PLLC

Attorneys for Plaintiff, Vida Sense Innovation, Ltd.

 
